Citation Nr: 1626166	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to a disability rating in excess of 10 percent for a right wrist disability.

8.  Entitlement to a disability rating in excess of 10 percent for a low back disability prior to April 30, 2012; from June 1, 2012 to January 27, 2013; and from March 1, 2013 to November 5, 2015.
9.  Entitlement to a disability rating for a low back disability, evaluated as 20 percent disabling, beginning November 5, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the appeal was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned at a June 2012 Travel Board hearing.  The hearing transcript is of record.  

In April 2013, the Board remanded the case for further development by the originating agency.  
In a January 2015 decision, the Board, in pertinent part, denied service connection for a cervical spine disability, left and right shoulder disabilities, left and right hip disabilities, and a left hand disability, and denied entitlement to an increased rating for a right wrist disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By January 2016 Order, the Court vacated the portion of the Board's January 2015 decision that denied service connection for the above-noted disabilities and denied an increased rating for a right wrist disability, and remanded the matter to the Board for compliance with instructions contained in a January 2016 Joint Motion for Partial Remand (Joint Motion) of the appellant and the VA Secretary.  The case has been returned to the Board for further appellate action.

In the January 2015 decision, the issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for surgical treatment in September 2013 was referred to the agency of original jurisdiction (AOJ) for initial action.  The record still does not reflect that the RO has adjudicated this claim.  Therefore, it is again referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a cervical spine disability, left and right shoulder disabilities, left and right hip disabilities, and a left hand disability, and entitlement to an increased rating for a right wrist disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to April 30, 2012; the period beginning June 1, 2012 and ending January 27, 2013; and the period beginning March 1, 2013 and ending November 4, 2015, the Veteran's low back disability was manifested by forward flexion of no less than 70 degrees; there is no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for or ankylosis.

2.  For the period beginning November 5, 2015, the Veteran's low back disability has been manifested by forward flexion of no less than 50 degrees; there is no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for or ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to April 30, 2012; the period beginning June 1, 2012 and ending January 27, 2013; and the period beginning March 1, 2013 and ending November 4, 2015, a rating in excess of 10 percent for the Veteran's low back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).  

2.  For the period beginning November 5, 2015, a rating in excess of 20 percent for the Veteran's low back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Analysis

In a May 1969 rating decision, the RO granted service connection for residuals of fracture, L-3, 4 and 5 processes.  A noncompensable (0%) evaluation was assigned, effective November 9, 1967.  In an August 1969 rating decision, the RO granted an increased evaluation of 10 percent, effective November 9, 1967 for the service-connected low back disability.  The Veteran's current claim for an increased rating was received in May 2008.  

In a February 2014 rating decision, the RO granted a 100 percent evaluation, effective April 30, 2012 to January 27, 2013, based on surgical or other treatment necessitating convalescence.  A 10 percent evaluation  was restored, effective June 1, 2012.  A 100 percent evaluation was also assigned from January 28, 2013 to April 31, 2013.  A 10 percent evaluation was restored from March 1, 2013.  

In a November 2015 rating decision, the RO granted an increased rating of 20 percent for the service-connected low back disability, effective November 5, 2015.  The Veteran continues to appeal the rating for his low back disability.  The RO also granted service connection for right and left lower extremity radiculopathy, sciatic.  10 percent evaluations were assigned, effective May 29, 2008.

Period Prior to April 30, 2012; Period Beginning June 1, 2012 and Ending January 27, 2013; Period Beginning March 1, 2013 and Ending November 4, 2015

In order to warrant a rating in excess of 10 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine 60 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.

On VA examination in June 2010, the Veteran complained of constant back pain at a level of 4-5/10, for which he was taking medication.  He denied any incapacitating episodes of spine disease.  On physical examination, posture and gait were normal.  There was evidence of guarding the sacrospinalis muscles, but no spasms.  Active range of motion showed flexion of 0-70 degrees; extension of 0-20 degrees; left and right lateral flexion of 0-25 degrees; and left and right rotation of 0-25 degrees.  There was objective evidence of pain with active motion, but no objective evidence of pain or additional limitation of motion after repetitive motion.  Lasegue's sign was negative.  The examiner diagnosed degenerative disc disease of the lumbar spine.

On VA examination in June 2013, the Veteran reported that since his last examination in June 2010, his back pain had gotten worse, and consequently, he had two laser surgeries on his back in April 2012 and January 2013.  Following the surgery, his back pain improved, but did not dissipate completely.  There were no flare-ups of back pain, but the pain was constant.  Range of motion testing showed forward flexion of 70 degrees, with no pain; extension of 30 degrees with no pain; right and left lateral flexion of 30 degrees with no pain; and right and left lateral rotation of 30 degrees with no pain.  Range of motion was not reduced during repetitive-use testing.  The only functional impairment noted after repetitive-use testing was less movement than normal.  There was no localized tenderness or pain to palpation for joints; no guarding or muscle spasm; no muscle atrophy; and muscle strength testing in the lower extremities was 5/5.

The evidence of record for this period, including VA and private treatment records and VA examinations in 2010 and 2013, reflects complaints of chronic back pain, but it also shows that the Veteran was able to flex forward well beyond 60 degrees and maintained significant movement in the spine, which means that there was no evidence of ankylosis.  Furthermore, the Veteran is currently service-connected for his diagnosed mild radiculopathy of the lower extremities, as of May 29, 2008, the date he filed his claim for an increased rating for the low back disability.  See November 2015 Rating Decision.  Therefore, he is already compensated for his neurological impairment associated with the low back disability, and there is no evidence showing that his radiculopathy is worse than currently rated.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the June 2010 examiner reported that the Veteran experienced pain during range of motion, and the June 2013 examiner reported functional impairment, specifically, less movement than normal, after repetitive-use testing.  However, the Veteran denied flare-ups of back pain on examination in June 2013, and there is no medical evidence during this period, to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Moreover, the Veteran's painful motion is already contemplated in his 10 percent evaluation, which recognizes his limited painful motion.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Period Beginning November 5, 2015

In order to warrant a rating in excess of 20 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.

On VA examination in November 2015, the Veteran demonstrated limited range of motion, with forward flexion to 50 degrees, and combined range of motion of 170 degrees.  There was pain with forward flexion and extension.  There was also pain and incoordination with repetitive motion, but no additional loss of range of motion after repetitive motion.  There was muscle spasm and guarding resulting in abnormal gait or abnormal spinal contour, but the Veteran denied flare-ups of low back pain.  Muscle strength testing was again 5/5 in the lower extremities.  The examiner also indicated that there was less movement than normal, due to ankylosis, adhesions, etc., and disturbance of locomotion.  However, it was also specifically noted in the examination report that there was no ankylosis of the spine.  
The examiner diagnosed degenerative joint disease, lumbar spine with mild bilateral (right and left) lower extremity radiculopathy.  There was no reported incapacitation within the last 12 months and/or evidence of intervertebral disc syndrome.

The evidence of record for this period, including VA and private treatment records and VA examination in 2015, reflects complaints of chronic back pain, but it also shows that the Veteran was able to flex forward well beyond 30 degrees and maintained significant movement in the spine, which means that there was no evidence of ankylosis.  Furthermore, the Veteran is currently service-connected for his diagnosed mild radiculopathy of the lower extremities, as of May 29, 2008, the date he filed his claim for an increased rating for the low back disability.  See November 2015 Rating Decision.  Therefore, he is already compensated for his neurological impairment associated with the low back disability, and there is no evidence showing that his radiculopathy is worse than currently rated.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the November 2015 examiner reported that the Veteran experienced pain during range of motion as well as pain and incoordination with repetitive motion.  However, the examiner also noted that joint function of the spine was not additionally limited after repetitive use.  Furthermore, the Veteran denied any flare-ups of low back pain on examination in November 2015, and there is no medical evidence during this period, to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Moreover, the Veteran's painful motion is already contemplated in his 20 percent evaluation which recognizes his limited painful motion.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Board also finds that a higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes, during any period on appeal.  In this regard, the Veteran denied any incapacitating episodes due to back pain on examination in June 2010 and November 2015.  There is no documentary evidence of any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability during any period on appeal.  

The Board notes further that although the Veteran has been noted on examination to have a scar on the lower back, associated with his service-connected low back disability, as the scar has not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or superficial and covering an area of 144 square inches or greater; a separate rating under Diagnostic Codes 7800-7805 is also not warranted.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's low back disability, as discussed above, is manifested by complaints of pain and limitation of motion, with radiculopathy into the lower extremities.  This symptomatology is contemplated by the rating criteria applied in this case.  He has reported that he had to stop doing manual type labor (building cars for General Motors) and incurred a reduction in pay, due to his back condition.  See December 2015 statement from the Veteran.  However, he has not reported that he was fired, demoted, or denied employment due to his low back disability.  Furthermore, the Board notes that to the extent that the Veteran has reported that he has missed work due to his low back disability, the assigned ratings are intended to compensate for the average impairment of earning capacity, and his missed work was due to symptoms contemplated by the rating schedule and not an unusual or exceptional disability picture.  38 C.F.R. § 4.1 (2015).  Moreover, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Thus, there is no evidence of marked interference with employment.  In addition, other than the time periods noted above, during which he was granted temporary total disability ratings, there is no evidence of record showing that he has been hospitalization due to his low back disability. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

For the period prior to April 30, 2012; the period beginning June 1, 2012 and ending January 27, 2013; and the period beginning March 1, 2013 and ending November 4, 2015, a rating in excess of 10 percent for a low back disability is denied.

For the period beginning November 5, 2015, a rating in excess of 20 percent for a low back disability is denied.


REMAND

Service Connection Claims

In the January 2016 Joint Motion, the parties agreed that the Board failed to ensure that VA satisfied its duty to assist the Veteran in providing an adequate medical examination for his service connection claims.  Specifically, the Board erroneously relied on a June 2013 VA medical opinion that found it less likely than not that the Veteran's cervical spine, bilateral shoulder, bilateral hip and left hand disabilities were not related to service because his service treatment records contain "no evidence" of such injuries.  In this regard, the Board had already conceded that the Veteran served in combat and that "his reports of sustaining injuries during service in Vietnam are consistent with the circumstances of his service."  Because the June 2013 examiner did not consider the Veteran's conceded in-service injuries when rendering his negative opinion, his opinion is inadequate for evaluation purposes, and the Board erred when relying on the opinion to deny the Veteran's claims.

If a medical examination report does not contain sufficient information to
allow an informed decision by the Board, 38 C.F.R. § 4.2 requires the rating
board to return the report as inadequate.  See Bowling v. Principi, 15 Vet. App. 1,
12 (2001); Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (stating that an
inadequate examination frustrates judicial review).  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the Board finds that another examination and opinion are needed to determine the etiology of any currently demonstrated cervical spine disability, left or right shoulder disability, right or left hip disability and left hand disability.  
38 U.S.C.A. § 5103A (d) (West 2014).

Increased Rating for Right Wrist Disability

In the January 2016 Joint Motion, the parties agreed that the Board's reliance on the June 2013 VA examiner's finding that there were no current neurological symptoms related to the right wrist injury to deny the Veteran's claim for an increased rating was improper, because the Board did not address February 2010 private medical records showing that there computer analysis of the upper extremity showed possible right median neuropathy at the wrist.

The Board also notes that the last VA examination in connection with the Veteran's service-connected right wrist disability was conducted over three years ago, in June 2013.  Given the length of time since the last examination and the evidence of possible neurological impairment associated with the right wrist, a remand is warranted to obtain a contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's right wrist disability.

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a new VA examination with an appropriate expert to determine the nature and etiology of his claimed cervical spine disability.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner is advised that the claimed in-service injury to the cervical spine is conceded.

The examiner should provide an opinion as to whether any currently diagnosed cervical spine disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service. 

3.  Afford the Veteran a new VA examination with an appropriate expert to determine the nature and etiology of his claimed right and left shoulder disabilities.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner is advised that the claimed in-service injuries to the right and left shoulders are conceded.

The examiner should provide an opinion as to whether any currently diagnosed right or left shoulder disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service. 

4.  Afford the Veteran a new VA examination with an appropriate expert to determine the nature and etiology of his claimed right and left hip disabilities.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner is advised that the claimed in-service injuries to the right and left hips are conceded.

The examiner should provide an opinion as to whether any currently diagnosed right or left hip disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service. 

5.  Afford the Veteran a new VA examination with an appropriate expert to determine the nature and etiology of his claimed left hand disability.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner is advised that the claimed in-service injury to the left hand is conceded.

The examiner should provide an opinion as to whether any currently diagnosed left hand disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected right wrist disability.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the 

Any indicated studies, including X-ray studies and nerve conduction study should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should also determine whether the right wrist disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner must also indicate whether there is any evidence of the following symptoms: 

(i) Favorable ankylosis of the right wrist in 20 to 30 degrees dorsiflexion, or any another position, except favorable; or, 

(ii) Unfavorable ankylosis of the right wrist in any degree of palmar flexion, or with ulnar or radial deviation. 

The examiner must also identify and describe any right wrist scar, to include clinical findings as to the size of the scar, and whether it is deep or superficial, causes limited motion of the left wrist, and is unstable and/or painful.

The examiner should also indicate whether the Veteran's right wrist disability results in neurological and/or muscular impairment and, if so, the nature and severity of such manifestations.  

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

8.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


